UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q/A Amendment No. 1 (Mark One) þ Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June30, 2011 OR o Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number0-5667 Le@P Technology, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 65-0769296 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5601 N. Dixie Hwy., Suite 411, Ft. Lauderdale, FL (Address of Principal Executive Offices) (Zip Code) (954)771-1772 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant has been required to submit and post such files). þYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). ¨Yesþ No Class A Common Stock, par value $0.01 per share: 65,195,909 shares outstanding as of August 15, 2011 Class B Common Stock, par value $0.01 per share: 25,000 shares outstanding as of August 15, 2011 1 EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A (this “Amendment No. 1”) amends the Quarterly Report on Form 10-Q of Le@P Technology, Inc. (the “Company”) for the quarterly period year ended June 30, 2011, as originally filed with the Securities and Exchange Commission (the “SEC”) on August 15, 2011 (the “Original 10-Q”). The Company is filing this Amendment No. 1 pursuant to Rule 405(a)(2) of Regulation S-T to submit its first Interactive Data File within the 30-day grace period permitted thereunder.The sole purpose of this Amendment No.1 is to include the Interactive Data File pursuant to Rule 405(a)(2) (submitted as Exhibit101 hereto). This Amendment No. 1 contains a cover page, this explanatory note, an amended exhibits index, a signature page, and Exhibit 101. Except as expressly set forth herein and as described in this Explanatory Note, no other changes are being made to the Original 10-Q.This Amendment No.1 speaks as of the filing date of the Original 10-Q and does not reflect events occurring after the filing of the Original 10-Q, nor does it modify, amend, restate, or update the disclosures or information set forth in the Company’s Original 10-Q in any way other than as described in this Explanatory Note.Accordingly, this Amendment No. 1 should be read in conjunction with the Original 10-Q as well as the Company’s other filings and reports filed with the SEC. 2 PART II. OTHER INFORMATION Item 6. Exhibits Exhibit Description Certification of Acting Principal Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.* Certification of Acting Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.* Certification of Acting Principal Executive Officer relating to Periodic Financial Report Pursuant to 18 U.S.C. Section 1350.* Certification of Acting Principal Financial Officer relating to Periodic Financial Report pursuant to 18 U.S.C. Section 1350.* The following (unaudited) financial statements from Le@P Technology, Inc.’s Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011, filed with the Securities and Exchange Commission on August 15, 2011, formatted in XBRL (Extensible Business Reporting Language) format: (i)Condensed Consolidated Balance Sheets (Unaudited), (ii)Condensed Consolidated Statements of Operations (Unaudited), (iii)Condensed Consolidated Statements of Cash Flows (Unaudited) and (iv)Notes to Condensed Consolidated Financial Statements (Unaudited).** * Previously filed or furnished, as applicable, with the Company’s quarterly report on Form 10-Q for the quarterly period ended June 30, 2011, filed with the Securities and Exchange Commission on August 15, 2011. ** Submitted herewith.Users of this data are advised that, pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, and otherwise are not subject to liability under those sections. 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LE@P TECHNOLOGY, INC Date:September 8, 2011 By: /s/ Timothy Lincoln Timothy Lincoln Acting Principal Executive Officer Date:September 8, 2011 By: /s/ Mary E. Thomas Mary E. Thomas Acting Principal Financial Officer 4
